Title: From Benjamin Franklin to Sartine, 8 May 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy May 8. 1779.
I have received the honour of your Excelly’s: Letter of the 3d. Instant. I am very Sensible of the King’s Goodness, in granting Liberty to the Americans who have been taken Prisoners in the English Service as by that means his Majesty Lessons the Number of the Prisoners that may be exchanged for his own Subjects; and I think we ought whenever we can Show our Gratitude by procuring liberty for such of his Subjects as may be in the same Circumstances. We had in America, by the last Accounts many more Prisoners of the Enemy than they had of our People: and I will write to the Congress to advise the obtaining by an Exchange the Discharge of Such French Prisoners as may be confined in New York, tho’ I have no doubt of its being done whenever the Cartel shall take place there.
Capt. Jones informs me, that among the English Prisoners brought from Senegal, there are 16 Americans, who having been taken by the English in the unfortunate attack of Quebeck Jan. 1. 1777. had been sent as Slaves to Africa; and that they have petition’d to obtain their Discharge in order to serve under him, and have an Opportunity of taking satisfaction for the cruel tratment they have received: He has apply’d to the Commandant for them, but has received for Answer, that the Garrison having Surrendred conditionally that the Troops in it should be sent to England, it is not in his Power to give them up without Orders from Court. Your Excellency can best judge if this Matter is practicable, either by our replacing them with as many English, or by any other means.
Capt. Jones also writes to me that the Officer mention’d in the enclos’d Memorial has been very Useful in disciplining his Marines, and that he wishes if possible to have him upon the Cruise agreable to his Petition, which is therefore submitted to your Excellency’s Consideration.
I am, with great Respect,
M. De Sartine
